Citation Nr: 0718000	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  03-24 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Hepatitis, and, if so, whether service connection is 
warranted.

2.  Entitlement to service connection for liver scarring.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from March 1967 to December 
1968.  The service records show that the veteran was awarded 
a Purple Heart, Combat Infantryman's Badge, and a Vietnam 
Service Medal.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Seattle, Washington, which determined that new and material 
evidence had not been received to reopen the claim for 
service connection for Hepatitis, denied entitlement to 
service connection for liver scarring, and assigned a 20 
percent rating to the service-connected residuals of shell 
fragment wounds to the eyes.  The veteran filed a notice of 
disagreement as to all three issues in October 2002 and a 
statement of the case was issued in June 2003.  However, the 
veteran only filed a substantive appeal in August 2003 for 
the issues of service connection for hepatitis and liver 
scaring.  Thus, only these issues are before the Board for 
appellate review.  See 38 C.F.R. § 20.200 (2006).   

Although the RO reopened the claim for service connection for 
Hepatitis in June 2003, the Board is required to first 
consider whether new and material evidence had been presented 
before the merits of claim can be considered.  The Board can 
make an initial determination as to whether evidence is "new 
and material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  

The issues of entitlement to service connection for Hepatitis 
and liver scarring are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a February 1982 rating decision, the RO denied 
entitlement to service connection for hepatitis.    

2.  The evidence added to the record since the February 1982 
rating decision, when considered by itself or in connection 
with evidence previously assembled, is new and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
hepatitis.      


CONCLUSION OF LAW

Evidence added to the record since the final February 1982 
rating decision is new and material; thus, the claim of 
entitlement to service connection for hepatitis is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

New and Material Evidence

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not perfected become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In a February 1982 rating decision, the RO denied entitlement 
to service connection for hepatitis on the basis that there 
was no evidence that the veteran currently had a residual 
disability after being treated for hepatitis in service.  The 
evidence of record at the time of this decision consisted of 
the service medical records and a December 1981 VA 
examination report.  The veteran was notified of this 
decision and he did not file an appeal.  The February 1982 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.   

In November 2000, the veteran filed a claim to reopen the 
claim for service connection for hepatitis.  In order to 
reopen a claim, new and material evidence must be submitted.  
38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

The Board finds the May 2002 statement by Dr. J.F. to be new 
and material evidence.  In this statement, Dr. J.F. stated 
that blood work revealed a minimal elevation of the bilirubin 
(a liver test) and one of three other liver tests was 
elevated.  Dr. J.F. indicated that these slight liver 
abnormalities may simply be a reflection of the veteran's 
prior history of hepatitis and that periodic reassessment was 
needed.    

This evidence is new because it had not been previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  This evidence is material because it bears 
directly and substantially upon the specific matter under 
consideration which is whether the veteran currently has a 
residual disability due to the in-service hepatitis.  As 
noted above, a reason for the denial of the claim in February 
1982 was that there was no evidence of any residual 
disability due to the hepatitis.  This evidence is 
significant because it raises the possibility that the 
veteran may have a liver disability due to the hepatitis and 
this raises the possibility of service connection.  
Therefore, the statement by Dr. J.F. must be considered in 
order to fairly decide this claim.  

An October 2004 VA treatment record indicates that blood 
testing revealed that the veteran was HAV-AB positive.  This 
evidence is new because it had not been previously submitted 
to agency decisionmakers, and is neither cumulative nor 
redundant.  This evidence is material because it may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability.  
A claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, 
this evidence is new and material.

In conclusion, the Board finds that the evidence received 
since the February 1982 rating decision is new and material, 
and the claim for service connection for hepatitis is 
reopened.


Duty to Notify and Duty to Assist

The Court has concluded that the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006); was not 
applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Regarding the application to 
reopen the claim for service connection for Hepatitis, in 
view of the Board's favorable decision to reopen the claim, 
further assistance is unnecessary to aid the veteran in 
substantiating the claim to reopen.    


ORDER

New and material evidence having been received, the claim for 
service connection for Hepatitis is reopened and the appeal 
is granted to that extent.  


REMAND

The Board finds that additional development is warranted 
before the claims for service connection for hepatitis and 
liver scarring can be decided on the merits.  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
necessary when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The veteran contends that he has a current liver disability 
due to the in-service hepatitis.  Service medical records 
indicate that from November 1967 to April 1968, the veteran 
was hospitalized for infectious hepatitis.  A liver biopsy 
performed in March 1968 was normal.  There is competent 
evidence that the veteran may have current residual symptoms 
or signs due to the in-service hepatitis.  In a May 2002 
statement, Dr. J.F. stated that blood work revealed a minimal 
elevation of the bilirubin (a liver test) and one of three 
other liver tests was elevated.  Dr. J.F. indicated that 
these slight liver abnormalities may simply be a reflection 
of the veteran's prior history of hepatitis and that periodic 
reassessment was needed.  An October 2004 VA record indicates 
that blood testing revealed that the veteran was HAV-AB 
positive.  The Board finds that a medical examination is 
needed to clarify whether the veteran currently has a 
residual disability and/or liver scarring or other liver 
disability due to the hepatitis that he incurred in service.  
38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of any residual disability due 
to the in-service hepatitis.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should report all current 
diagnoses.  The examiner should indicate 
whether there is liver scarring or other 
liver disability due to the hepatitis.  
The examiner should provide a rationale 
for all conclusions.

2.  Then the AMC/RO should readjudicate 
the issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


